DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
the following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10,13,14,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  TARBUTTON- 6,742,258 / cited as WO 03/047785.

Regarding claim 1, TARBUTTON et al disclose a system of connected body elements for a motor vehicle, the system comprising: a first body element, 12 which has at least one channel (fig.4) on a surface of the body element, wherein a shoulder is formed next to the channel, a second body element  an adhesive,(20) which is arranged at least partially in the channel and at least partially on the shoulder and adhesively bonds the first body element to the second body element wherein a connection region, 
directly adjoining the shoulder, of the surface of the first body element is free from adhesive, wherein a first space between the shoulder and the second body element, 

Regarding claim 2,   TARBUTTON et al disclose the system as claimed in claim 1, wherein the first body element is a profile,
 a casting or a panel-shaped element, and wherein
 the second body element is a profile, a casting or a panel-shaped element.

Regarding claim 3, TARBUTTON et al disclose the system as claimed in claim 1, wherein the first body element and/or the second body element consist at least partially of metal  col.6, ln 5-10, plastic or fiber-reinforced plastic.

Regarding claim 6, TARBUTTON et al disclose the system as claimed in claim 1, wherein the channel runs, fig.3 and fig. 5, completely around the first body element and is thus closed in itself.
Regarding Claim 10, TARBUTTON et al disclose the system as claimed in claim 1, wherein the shoulder and the connection region lie in the same plane, fig.3.
Regarding claim 11,  TARBUTTON et al disclose a method for connecting body elements of a motor vehicle, the method comprising the steps: provision of a first body ,14 element which has at least one channel on a surface of the first body element, wherein the surface of the first body element forms a shoulder , next to the channel, 16,18; provision of a second body element, fig.5; arrangement of the first body element and the second body element such that an open cavity is formed between the channel 

Regarding claim 13, TARBUTTON et al disclose the method as claimed in claim 11, wherein on introduction into the channel, the adhesive is conveyed from an adhesive tank by a pump, and/or wherein on introduction into the channel, the adhesive is conveyed through a filling opening,22,col.3, line 55,  in the second body element.


Regarding claim 15, TARBUTTON et al disclose the method as claimed in claim 11, wherein the method is carried out with elements of a system of connected body elements for a motor vehicle, the system comprising: a first body element which has at least one channel on a surface of the body element, wherein a shoulder is formed next to the channel; a second body ,12 element; an adhesive,20 which is arranged at least partially in the channel and at least partially on the shoulder and adhesively bonds the first body element to the second body element wherein a connection region, directly adjoining the shoulder, Fig.3 of the surface of the first body element is free from adhesive, wherein a first space between the shoulder and the second body element, and a second space between the connection region and the second body element, are open towards each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TARBUTTON et al.
Regarding claim 4, TARBUTTON et al fail to disclose wherein a distance between the shoulder and the second body element is between 0.2 and 5 mm.

Regarding claim 5, TARBUTTON et al fail to disclose wherein a channel width is between 5 and 300 mm, and/or wherein a channel depth is between 0.5 and 10 mm, and/or wherein a channel length is between 50 and 500 mm.

Regarding claim 8, TARBUTTON et al fail to disclose wherein a width of the shoulder, measured in the same direction as the channel width, is less than 30 mm.

Regarding claim 9, TARBUTTON et al fail to disclose wherein a width of the connection region, measured in the same direction as the channel width, is more than 1 mm.  
Regarding claim 14, TARBUTTON et al fails to disclose the method as claimed in claim 11, wherein the method comprises the step: hardening of the adhesive by application of a temperature of at least 120.degree. C.
In re Roesch , 617  F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   the prior art fails to disclose or render obvious.
Regarding claim 7, the channel has branches and/or wherein the channel comprises a main channel and side channels connected thereto.
Regarding claim 12, the spreading of the adhesive on the shoulder is stopped by an at least partial hardening of the adhesive on the shoulder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior art disclose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013.  The examiner can normally be reached on 6:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612